Citation Nr: 0306855	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  00-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture of the left femur.

2.  Entitlement to a compensable original disability rating 
for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from February 1949 to 
September 1952.

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in September 1999 and May 2001.  The September 1999 
decision denied the veteran's claim of entitlement to an 
increased rating for residuals of a fracture of the left 
femur with a muscle injury , Group XIV and denied service 
connection for arthritis of the left knee.  

The Board of Veterans' Appeals (Board) granted the veteran's 
appeal for service connection for arthritis of the left knee 
but remanded the veteran's appeal of the increased rating.  
In May 2001, the RO assigned a noncompensable rating to the 
veteran's left knee, which the veteran has duly appealed.  
The RO assigned a 10 percent disability rating to the 
veteran's arthritis of the left knee in August 2002.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

As noted, the Board remanded the issue of entitlement to an 
increased rating for residuals of a fracture of the left 
femur in May 2001.  Review of the actions performed by the RO 
reveal that the mandate of that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's residuals of a fractured left femur, with 
muscle injury, Group XIV, are manifested by slight muscle 
impairment.

3.  The veteran's arthritis of the left knee is currently 
manifested by range of motion from 5 to 135 degrees, X-ray 
evidence of degenerative joint disease and moderately severe 
pain, as well as some increased weakness and fatigability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 10 
percent for residuals of a fractured left femur, with muscle 
injury, Group XIV, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.40, 4.45, 4.59, 4.73, Diagnostic Code (DC) 5314 
(2002).

2.  The schedular criteria for an initial evaluation of 10 
percent for arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 
5260, 5261 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO referred to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in the 
instant case.  The RO has advised the veteran of the evidence 
necessary to substantiate his increased rating claim by 
various documents.  For example, the veteran was advised of 
the applicable criteria concerning muscle injury and 
arthritis by the December 1999 and August 2002 Statements of 
the Case (SOC), the August 2002 Supplemental SOC (SSOC) and 
the May 2001 Board decision and remand.  The Board notes that 
the VCAA made no change in the statutory or regulatory 
criteria that govern the criteria for increased ratings.  In 
addition, the veteran has been informed that VA will request 
any pertinent medical records he identifies.  As such, the 
veteran was kept apprised of what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The appeal of the rating for arthritis of the left knee being 
from the initial rating assigned upon awarding service 
connection, the entire body of evidence is for equal 
consideration. Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (where an increased rating is at 
issue, the present level of the disability is the primary 
concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).  The Court 
has held that VA must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2002), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Analysis

Review of the record reveals that the veteran fractured his 
left femur playing football in 1950.  He had an open 
reduction performed.  During VA examinations in August 1999 
and January 2002, the veteran reported that his fracture had 
done well after service, with only occasional pains.  
However, beginning in approximately 1997 he had had much more 
pain.  The pain was quite frequent, and it was accompanied by 
spasm of the muscles of the left femur.  He had had no 
further surgery.  

Objectively in August 1999, the veteran walked with a normal 
gait.  He had a long lateral scar over the left femur that 
was well-healed.  There were no muscle spasms at that time.  
He could flex the thigh to 90 degrees and extend to 50 
degrees.  He had 60 degrees of abduction and 30 degrees of 
adduction of the hip.

In January 2002, the veteran reported that at the present 
time the fracture area, the intermedullary nail, and the 
scars caused no problems.  His problem was with his knees.  
Both of his knees were weaker.  They tended to give away, and 
he had grating and popping.  When he got down on the floor he 
sometimes had difficulty getting up unless he could get his 
hands on something to pull himself up.  

On objective examination, the left thigh's muscle mass was 
better than the right.  Range of motion of the knee showed a 
5 degrees flexion contracture, and flexion to 135 degrees.  
The examiner found no problems created by the healed fracture 
of the left femur.

Fracture of the Left Femur with Muscle Injury to Group XIV

Muscle Group XIV is rated under Diagnostic Code 5314.  Muscle 
Group XIV involves the anterior thigh group.  The function of 
this muscle group is extension of knee, simultaneous flexion 
of hip and flexion of knee, tension of fascia lata and 
iliotibial (Maissat's) band, acting with XVII in postural 
support of body, and acting with hamstrings in synchronizing 
hip and knee.  The muscles involved include the sartorius, 
the rectus femoris, the vastus externus, the vastus 
intermedius, the vastus internus, and the tensor vaginae 
femoris.  A slight injury is evaluated as 0 percent 
disabling; a moderate injury is evaluated as 10 percent 
disabling; a moderately severe injury is 30 percent 
disabling; and a severe injury is evaluated as 40 percent 
disabling and is the highest rating available under 
Diagnostic Code 5314.  38 C.F.R. § 4.73, Diagnostic Code 
5314.

Under the governing regulation, 38 C.F.R. § 4.56, "slight" 
disability results from a simple wound of muscle without 
debridement, infection or effects of laceration.  The record 
must show a wound of slight severity or relatively brief 
treatment and return to duty, healing with good functional 
results, and no consistent complaint of the cardinal symptoms 
of muscle injury or painful residuals.  Objective findings 
should include minimal scar and no evidence of fascial defect 
or of atrophy or of impaired tonus.  There should be no 
impairment of function and no retained metallic fragments.  
38 C.F.R. § 4.56.

"Moderate" disability results from through and through or 
deep penetrating wounds of relatively short track, without 
residuals of debridement or of prolonged infection.  The 
record must show hospitalization for treatment of a wound and 
consistent complaints from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include evidence of 
linear or relatively small scars indicating the relatively 
short track of the missile through muscle tissue.  There 
should be signs of some loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of diminished 
power or fatigue in comparative tests.  38 C.F.R. § 4.56.

"Moderately severe" disability results from through and 
through or deep penetrating wounds with debridement or with 
prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  The record must show a 
prolonged hospitalization for treatment of a wound of a 
severe grade, as well as consistent complaints of the 
cardinal symptoms of muscle wounds and evidence of 
unemployability because of inability to keep up with work 
requirements, if present.  Objective findings should include 
scar evidence of the missile track through important muscle 
groups.  There should be loss of deep fascia, or loss of 
muscle substance, or loss of normal firm resistance of 
muscles when compared with the sound side.  Tests of the 
strength and endurance of the muscle groups involved when 
compared to the sound side should show positive evidence of 
impairment.  38 C.F.R. § 4.56.

"Severe" disability results from through and through or 
deep penetrating wounds with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  The record must 
show a history and complaints similar to those required for a 
moderately severe disability, but in aggravated form.  
Objective findings include extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of the missile.  Palpation should 
demonstrate moderate or extensive loss of deep fascia or of 
muscle substance.  There may be soft or flabby muscles in the 
wound area, and the muscles may not swell or harden normally 
in contraction.  Tests of strength and endurance may show 
positive signs of severe impairment of function.  Adaptive 
contraction of opposing groups of muscles or adhesion of scar 
tissue to bone in an area where bone is usually protected by 
muscle is indication of severe disability.  38 C.F.R. § 4.56.

Review of the medical records shows slight disability from 
the veteran's muscle injury to muscle group XIV.  The VA 
examiners were unable to find any functional disability 
created by the muscle injury.  There is no evidence of 
fascial defect.  The most recent examiner found that the left 
thigh had better tone and mass than the non-service-connected 
right thigh.  Pursuant to the criteria outlined by 38 C.F.R. 
§ 4.56, the veteran's muscle injury does not warrant a 30 
percent rating which would require evidence of moderately 
severe muscle injury.  Such a finding is simply not supported 
by the evidence.  The VA examiner's have found minimal 
impairment arising from the residuals of the fracture.  The 
evidence does not show functional disability or lowered 
threshold of fatigue.  The January 2002 examiner specifically 
noted fatigability only in connection with the veteran's 
knees.  There is no loss of the deep fascia or muscle 
substance.  There is no impairment of the muscle tonus.

It is noted that the current 10 percent rating adequately 
compensates the veteran for injury to Muscle Group XIV, with 
moderate muscle impairment including fatigue, fatigue-pain, 
and weakness.  38 C.F.R. § 4.40, 4.59.  Such moderate muscle 
impairment is not currently shown by the evidence of record.

Arthritis of the Left Knee

The veteran's degenerative arthritis of the left knee is 
currently rated noncompensably disabling under Diagnostic 
Code (DC) 5010-5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, Code 
5003.  The appropriate diagnostic codes for the knee are 
38 C.F.R. § 4.71a, Codes 5260 and 5261.

Under 38 C.F.R. §4.71a, DC 5261, a 30 percent evaluation is 
warranted for limitation of extension of the leg to 20 
degrees, and a 20 percent evaluation is warranted for 
limitation of extension of the leg to 15 degrees.  A 10 
percent evaluation is warranted for limitation of extension 
to 10 degrees.  A noncompensable evaluation is assigned where 
extension is limited to 5 degrees. At the time of the January 
2002 examination, range of motion of the left knee was from 5 
to 135 degrees. X-rays revealed evidence of degenerative 
joint disease of the left knee. Given these findings, an 
initial 10 percent evaluation for arthritis of the left knee 
is in order. The benefit of the doubt is resolved in the 
veteran's favor.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1997), and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  However, 
the Board notes that the veteran's 10 percent disability 
rating for arthritis of the left knee is based upon DC 5003's 
allowance for a 10 percent disability based on limitation of 
motion that does not meet the schedular criteria.  The Board 
notes that DC 5003 takes these provisions into consideration 
when allowing such a 10 percent rating.  Nonetheless, 
considering these factors, the VA examiner noted in January 
2002 that there was moderately severe pain in the knee, but 
no flare-ups.  There was some weakened movement and excess 
fatigability of both knees, but no incoordination found.  The 
record as it currently stands indicates that the veteran's 
pain, weakness, and fatigability do not produce limitation of 
motion that approaches a compensable rating under 5260 or 
5261.  Accordingly, the veteran's claim for an evaluation in 
excess of 10 percent for his arthritis of the left knee is 
denied.


ORDER

A rating greater than 10 percent for residuals of a fractured 
left femur, with muscle injury, Group XIV, is denied.

An initial rating of 10 percent for arthritis of the left 
knee is granted, subject to the law and regulations governing 
the payment of monetary benefits.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

